                          UN ITED STA TES D ISTRICT CO U RT
                          SO UTH ERN D ISTRICT O F FLO RIDA
                     CA SE N O .I3-I4O36-CR-M A RTIN EZ/M A Y NA RD

UN ITED STA TES OF A M ERICA

       Plaintiff,


JEREM Y ISIA H W ILSON ,

       D efendant.
                                /

     O R DER A D O PTIN G M A G ISTM T E'S R EPO R T A ND R EC O M M EN D ATIO N
                       O N FIN AL EV ID ENTIA RY H EA RIN G

     TH IS CA USE cam e beforethe Courtupon a Reportand Recom m endation fora
finalhearing on a violation ofsupervised release.
     TH E M ATTER w asheard by United StatesM agistrate Judge Shaniek M .M aynard,

on N ovem ber7,2018. A Reportand Recom m endation w as filed on N ovem ber 8,2018,

(ECF No.1311,recommendingthatthisCourtfind theDefendantguilty ofViolation
Num bers 1,3,5,11,and 12 assetforth in the Petition. The governm entannounced thatit

agreed to seek dism issalofthe rem aining violations alleged in the Petition atsentencing.

DefendantandtheGovernmentwereaffordedtheopportunitytofilewrittenobjectionsto
the Repol'tand Recomm endation w ithin fourteen daysfrom the date ofthisreportand the
record revealsthatnonew ere filed and noted by the Court. A ftera de novo review ofthe
record and M agistrateM aynard'sR eportand R ecom m endation,itishereby:

    ORDERED AND ADJUDGED thattheReportandRecomm endation (ECF No.
1311on Defendant'sfinalevidentiary hearing on aPetition alleging Violation of
Supervised Releaseofthe United StatesM agistrate Judge Shaniek M .M aynard,ishereby
Adopted and A pproved in itsentirety.
      The CourtfindsthattheD efendanthasviolated the term sand conditions ofhis
supervision and adjudicateshim guilty in respecttoviolation numbers 1,3,5,11,and 12,
assetforth in the Petition forW arrantorSum m ons forO ffenderUnderSupervision.A
sentencing hearing in this m atterissetbefore U nited StatesDistrictJudge Jose E.
M artinez on M onday.January 7.2019 at2:00 p.m ,,in Courtroom 4074,Ft.Pierce,
Florida.
        DONEANDORDEREDinChambersatMiami,Florida,this î'
                                                      J
                                                      l dayofDecember,
2018.                                                       .


                                             JO SE E A RTINEZ
                                             UN ITE STA TES D 1 RICT JU DG E



Copied:H on.M agistrate M aynard
A 11CounselOfRecord
U .S.Probation O ffice
